NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANA DIARRA,                                    No.    19-70889

                Petitioner,                     Agency No. A208-926-798

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Mana Diarra, a native and citizen of Mali, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his motion to reopen his removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process

violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2014). We deny the petition for review.

      Diarra does not challenge the determination that his motion to reopen was

untimely and that he did not establish an exception to the filing deadline. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      Diarra’s contentions that the IJ violated due process, constituting an

exceptional situation that warranted sua sponte reopening, fail because Diarra was

advised of his right to counsel, provided with a list of legal services, given ample

time to seek counsel, assisted by the IJ in reviewing evidence in court, and the

record reflects that Diarra understood the interpreter. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim); see

also Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has

jurisdiction to review Board decisions denying sua sponte reopening only for the

limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.”).

      As stated in the court’s June 6, 2019, order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-70889